Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1 and 3-13 are currently pending in the instant application.
Response to Amendment
	Applicant’s amendments and arguments in a response filed 12/15/2020 have been fully considered and entered into the application.  Applicant has overcome
The 35 U.S.C. 112, 2nd paragraph rejection of claims 1 and 14-20 through amendment of claim 1 by removing the broad/narrow recitations.
The 35 U.S.C. 112, 1st paragraph rejection of claims 1-2, 4-6, 8-9 and 11-20 in view of the amendments to the claims limiting the scope of the diseases.
Information Disclosure Statement
Applicant's Information Disclosure Statement filed on 12/15/2020 has been considered.  Please refer to Applicant's copies of the 1449 submitted herewith.	 
Terminal Disclaimer
The terminal disclaimer filed on 12/15/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat No. 9,937,155, US Pat. No. 9,630,932 and US Pat. No. 10,080,740 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN CHENG whose telephone number is (571)270-7381.  The examiner can normally be reached on M-F, 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN CHENG/Primary Examiner, Art Unit 1626